pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review two determinations of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to challenge two tier II disciplinary determinations finding him guilty of refusing a direct order and failing to have his hair tied back. The Attorney General advises this Court that the determinations at issue have been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, petitioner has received all the relief to which he is entitled and this matter is dismissed as moot (see Matter of York v Fischer, 55 AD3d 1096 [2008]; Matter of Rivera v Brown, 54 AD3d 1089 [2008]).
Mercure, J.P., Spain, Kane, Kavanagh and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.